Order entered May 4, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00008-CV

    TIFFANNY JONES, M.D. AND TJONESIVFMD, PLLC, Appellants

                                        V.

   FRISCO FERTILITY CENTER, PLLC, D/B/A DALLAS IVF, Appellee

               On Appeal from the 471st Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 471-02739-2020

                                     ORDER
                   Before Justices Schenck, Nowell, and Garcia

      Before the Court are appellants’ April 29, 2021 opposed letter requesting

leave of Court to afford appellants the opportunity to file objections to the trial

court’s April 23, 2021 findings and recommendations, and appellee’s April 30,

2021 response. We GRANT appellants’ request. Appellants are DIRECTED to

file any objections in the trial court and notify this Court in writing of any such

filing within FOURTEEN DAYS of the date of this order.
      We ORDER the trial court to consider and take action, if any, on appellants’

objections to its findings and recommendations within THIRTY DAYS of the date

of filing the objections. Any amended findings shall be filed in a supplemental

clerk’s record in this Court within FIFTY DAYS of the date of this order.

      We DIRECT the Clerk of the Court to send a copy of this order to the Hon.

Andrea Bouressa, Presiding Judge of the 471st Judicial District Court, Lynne

Finley, Collin County District Clerk, and all parties.

                                              /s/    DENNISE GARCIA
                                                     JUSTICE